Name: Commission Regulation (EEC) No 2483/88 of 5 August 1988 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 8 . 88 No L 213/44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2483/88 of 5 August 1988 amending Regulation (EEC) No 828/87 specifying produce in the beet and veal sector which are eligible for buying in in the list of products which may be taken into interven ­ tion in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (6) thereof, Whereas Commission Regulation (EEC) No 828/87 (3) amended by Regulation (EEC) 3824/87 (&lt;), provided for the buying-in of forequarters of certain categories, quali ­ ties and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine - animals established under Council Regulation (EEC) No 1208/81 0 ; Whereas the present situation on the beef market at the start of the period for the marketing of grass feed cattle indicates that category C should be included temporarily HAS APOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 828/87 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 80, 24. 3 . 1987, p. 8 . ( «) OJ No L 357, 19 . 12. 1987, p. 47. 0 OJ No L 123, 7 . 5 . 1981 , p. 3 . 6 . 8 . 88 Official Journal of the European Communities No L 213/45 ANEXO - BILAG - ANHANG - HAPAPTHMA - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Produtos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits eligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o DEUTSCHLAND Vorderviertel, auf 8 Rippen quergeschnitten :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3  Kategorie C, Klasse R3  Kategorie C, Klasse R4  Kategorie C, Klasse 03